196 P.3d 138 (2008)
STATE of Washington, Respondent
v.
David McCUISTION, Petitioner.
In re the Detention of Harry Vern Fox, Other party.
In re the Detention of Robert M. Jones, Petitioner.
In re the Detention of Anthony Jacka, Other party.
Nos. 81644-1, 81796-1.
Supreme Court of Washington.
October 30, 2008.

ORDER GRANTING MOTION FOR VOLUNTARY WITHDRAW OF REVIEW AND SEVERING CONSOLIDATION
¶ 1 On October 3, 2008, this Court granted the Petition for Review in Supreme Court cause number 81796-1, In re the Detention of Robert M. Jones. The case was consolidated with Supreme Court cause number 81644-1, State v. David McCuistion. On October 27, *139 2008, counsel for Petitioner, Robert Jones, filed a Motion, Declaration, Consent, and Ruling for Voluntary Withdrawal of Review in the above referenced case. The motion requests the Court to enter a ruling terminating review of this case and is based upon a declaration of counsel and a written statement from the Petitioner. Counsel for the State and counsel for Mr. McCuistion have indicated that they have no objections to the motion.
¶ 2 In re the Detention of Robert M. Jones was consolidated at the Court of Appeals with two other cases, In re the Detention of Harry Vera Fox and In re the Detention of Anthony Jaeka Mr. Jones was the only Petitioner in these consolidated cases at the Court of Appeals to file a petition for review, therefore, Mr. Jones is the only remaining party under Supreme Court cause number 81796-1. The Court having considered the Motion, Declaration, Consent, and Ruling for Voluntary Withdraw of Review and having unanimously determined to grant the motion;
¶ 3 Now, therefore, it is hereby
¶ 4 ORDERED:
¶ 5 The consolidation of Supreme Court cause number 81796-1, In re the Detention of Robert M. Jones, and Supreme Court cause number 81644-1, State v. David McCuistion, is severed. Petitioner, Robert Jones', motion for voluntary withdrawal of review is granted and Supreme Court cause number 81796-1, In re the Detention of Robert M. Jones, is dismissed without an award of costs to either party.
/s/ Gerry L. Alexander
Chief Justice